         Case 1:16-cv-11512-DJC Document 174 Filed 10/09/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                                 :
                                                 :
Robin Breda, on behalf of herself and all others :
similarly situated,                              :
                                                 : Civil Action No.: 1:16-cv-11512-DJC
                      Plaintiff,                 :
        v.                                       :
                                                 :
Cellco Partnership d/b/a Verizon Wireless,       :
                                                 :
                      Defendant.                 :
                                                 :

  UNOPPOSED MOTION TO REVISE/RECONSIDER CASE MANAGEMENT
                        SCHEDULE

       Pursuant to Federal Rules of Civil Procedure 6(b)(1)(A) and 16(b)(4), Plaintiff

respectfully requests the Court to modify the case management schedule entered on

October 7, 2020 (Doc. # 171), such that the deadline for Verizon’s 30(b)(6) deposition is

extended by one week to October 23, 2020; the deadline for Plaintiff’s expert disclosures

is extended by one week to November 23, 2020; and the deadline for Verizon’s expert

disclosures is extended by one week to December 23, 2020. Verizon’s counsel has

reported to Plaintiff’s counsel that Verizon does not oppose the relief requested herein,

which simply provides Plaintiff with one additional week to take Verizon’s deposition

and one additional week to submit her expert report, while affording Verizon the same

amount of time to respond to that report as set forth in the current schedule recently

approved by the Court. In further support hereof, Plaintiff states:

       1.      On October 7, 2020, the Court entered the following modified case

management schedule:

               “Plaintiff to determine if she wants to move forward w/Supplemental
         Case 1:16-cv-11512-DJC Document 174 Filed 10/09/20 Page 2 of 4



               discovery responses pursuant to Stipulation paragraph 4 by October 9,
               2020. Parties to negotiate search/culling strategies to search "account
               remarks" pursuant to stipulation paragraph 3 by October 16, 2020.
               Verizon to produce account remarks as collected pursuant to the parties'
               negotiated search/culling strategies by November 13, 2020. Plaintiffs to
               take Verizon's 30(b)(6) deposition by October 16, 2020. Verizon to take
               Plaintiff's deposition by October 16, 2020. Plaintiffs to provide Expert
               disclosures by November 16, 2020. Verizon to provide Expert disclosures
               by December 16, 2020. Completion of expert discovery by January 8,
               2021. Deadline for Daubert motions and class certification motion by
               January 29, 2021. Verizons' opposition to class certification motion by
               February 26, 2021. Plaintiff's reply brief for class certification motion by
               March 5, 2021. Daubert motion/class certification motion hearing March
               31, 2021 remains in place.” Doc. 171.


       2.      Plaintiff seeks a one week extension of three dates therein: (1) the

deadline for Verizon’s 30b6 deposition from October 16, 2020 to October 23, 2020; (2)

the deadline for Plaintiff’s expert disclosure from November 16, 2020 to November 23,

2020; and (3) the deadline for Verizon’s expert disclosure from December 16, 2020 to

December 23, 2020.

       3.      The requested extension of these dates will not require alteration of any

other deadlines set forth in the case management schedule.

       4.      There is good cause to grant the requested extensions for several reasons.

First, the parties are currently meeting and conferring regarding the scope of Verizon’s

production of dialer records (from September 15, 2020). The requested extension of the

30(b)(6) deposition deadline will allow the parties to time to resolve those issues prior to

the deposition, and will ensure that the parties and necessary witnesses can reach

agreement on the deposition date.

       5.      Second, under the current schedule, Plaintiff’s expert disclosure is due just

three days after Verizon’s production of the “account remarks” data. Plaintiff’s expert


                                              2
           Case 1:16-cv-11512-DJC Document 174 Filed 10/09/20 Page 3 of 4



will need to undertake a thorough analysis of this data and will need more than three days

to conduct that analysis and prepare his expert report.

         6.     Third, the one week extension of the deadline for Plaintiff’s expert

disclosure justifies a corresponding one week extension for Defendant’s expert disclosure

as well.

         7.     Fourth and finally, Verizon does not object to the requested relief as stated

above.

         WHEREFORE, the undersigned respectfully requests that the Court grant this

Motion and modify the case management schedule such that the deadline for Verizon’s

30(b)(6) deposition is extended by one week to October 23, 2020; the deadline for

Plaintiff’s expert disclosures is extended by one week to November 23, 2020; and the

deadline for Verizon’s expert disclosures is extended by one week to December 23, 2020.

Dated: October 9, 2020

                                                  Respectfully submitted,

                                                  By: /s/ Sergei Lemberg___________
                                                  Sergei Lemberg, Esq.
                                                  Lemberg Law, LLC
                                                  43 Danbury Road
                                                  Wilton, CT 06897
                                                  Telephone: (203) 653-2250
                                                  Facsimile: (203) 653-3424
                                                  Attorneys for Plaintiffs




                                              3
         Case 1:16-cv-11512-DJC Document 174 Filed 10/09/20 Page 4 of 4



                     LOCAL RULE 7.1(A)(2) CERTIFICATION

       The undersigned certifies the parties have conferred regarding the foregoing
motion in good faith and Verizon does not oppose the relief requested herein.


                                                    /s/ Sergei Lemberg____________
                                                        Sergei Lemberg, Esq.




                            CERTIFICATE OF SERVICE

       THIS IS TO CERTIFY that on October 9, 2020, the foregoing was filed via the
CM/ECF system for the District of Massachusetts, which sent notice of such filing to the
following:

 David G. Thomas
 Emily H. Bryan
 Greenberg Traurig, LLP
 One International Place, Suite 2000
 Boston, MA 02110

                                                  /s/ Sergei Lemberg____________
                                                      Sergei Lemberg, Esq.




                                            4
